MEMORANDUM *
Kose Lasalle appeals his conviction for conspiracy to possess with intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C. §~ 841(a)(1), 841(b)(1)(A), and 846. We affirm.
I
The district court did not abuse its discretion in accepting an additional conspiracy instruction. The court could extend the deadline on its own initiative. Federal Rule of Criminal Procedure 45(b). In addition, the court offered Lasalle a continuance, which he declined. Finally, the instruction correctly stated the law, as Lasalle concedes, so even if there were error, it is harmless.
II
 The court was not obliged to set aside the verdict on the conspiracy count, as Lasalle contends, on the ground that the not-guilty verdict on the attempted possession charge shows that he never intended to participate in the conspiracy. His argument boils down to a complaint about inconsistent verdicts, which do not warrant reversal of a conviction. United States v. Dota, 33 F.3d 1179, 1187 (9th Cir.1994). Apart from this, the evidence was sufficient for a rational jury to find the elements of conspiracy beyond a reasonable doubt. Among other things, Lasalle flew to Hawaii to join co-conspirators, and he made phone calls to arrange for overnight shipment of methamphetamine from California to Hawaii once he, his brother and Wongsee had arranged through Blen
Li for the package to be sent to the Day-enport Street address.
AFFIRMED.

This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 3 6-3.